Citation Nr: 0331441	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  03-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a coccyx 
injury (claimed as a fracture of the coccyx).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1946 to February 1948.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2002 rating decision of the Department of Veterans 
Affairs (VA) Cleveland, Ohio, Regional Office (RO).  In May 
2003 the veteran testified at a Travel Board hearing before 
the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.  

The veteran originally filed the claim for compensation in 
March 1951.  Although the rating decision denying the claim, 
dated in June 1951, was sent to the veteran, the record 
indicates it was returned by the Post Office due to an 
incorrect address.  Furthermore, the veteran asserted in an 
August 2002 statement that he never received the June 1951 
rating decision.  In light of the fact that the veteran may 
not have been properly notified of the denial of his claim in 
1951, that decision is not final; the Board will address this 
issue on a de novo basis.  


FINDING OF FACT

No residuals of an inservice coccyx injury are demonstrated..  


CONCLUSION OF LAW

Service connection for residuals of a coccyx injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant recent change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have now been published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, (PVA) 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (DAV) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  In the present case, although a 
letter regarding the VCAA dated in July 2002 stated that the 
veteran should respond within 30 days, it also stated, in 
essence, that evidence submitted within one year of the date 
of the letter would be considered.  As the veteran was 
notified that he could submit evidence up to one year from 
the date of the VCAA letter, the notice requirements set out 
in PVA appear to be met.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying his claim.  By the 
July 2002 VCAA letter and a December 2002 Statement of the 
Case, he was advised of the controlling law and regulations.  
These communications informed him what evidence was of record 
and what evidence was needed to establish entitlement to the 
benefit sought.  Furthermore, the letter advised him of the 
changes in duty to assist resulting from the VCAA, and 
specifically advised him of his and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  There is no indication 
that any available pertinent records remain outstanding.  All 
notice and duty to assist requirements appear to be met.  


Factual Background

The veteran's service medical records indicate treatment for 
a coccyx injury in November 1946.  He was subsequently sent 
for observation and a "convalescent furlough" at Tilton 
General Hospital in Fort Dix, New Jersey.  Notes on admission 
read as follows:  "pt. was playing football around 20 Nov. 
'46 during mass games when he injured his very low back in 
region of coccyx.  The coccygeal area remained tender, and 4-
5 days later he backed into the wash tub in the latrine and 
experienced considerable pain over the area."  Examination 
on admission indicated a "very movable coccyx," which was 
quite painful with motion; X-ray reports at that time 
indicated a "questionable fracture."  A subsequent 
radiological report dated in January 1947 stated that "no 
convincing evidence of a fracture is noted" and the veteran 
was released to active duty after over two months of 
recuperation.  While records are conflicting as to whether 
the veteran actually suffered a fracture of the coccyx, it is 
clear that there was a coccyx injury for which he was 
treated.  However, hospital records reported that he "should 
not be disabled from performing duty."  Service medical 
records are negative for further complaints of or treatment 
for residuals from the coccyx injury.  Examination on release 
from active duty in February 1948 noted the veteran's history 
of coccyx injury (reported as "fractured coccyx bone"), and 
indicated that the injury would not result in a disability.  

The only private medical records included in the file consist 
of a May 1951 letter from the veteran's chiropractor, Dr. GD, 
who stated that the veteran was under his care for a "spine 
ailment," and was last treated in January 1951.  There is no 
notation of when the treatment began and no indication that 
the spine condition was related to the coccyx injury suffered 
in service.  

In a June 2002 statement, the veteran asserted that the 
injury to his coccyx was a result of his being pushed into a 
row of sinks upon entering the latrine while a fight 
(involving others) was in process.  He said that throughout 
the remainder of his tour of duty he experienced frequent 
pain from the injury, and that after service he was refused 
treatment twice at the Chicago VA because they had not 
received his records.  He reported being hospitalized on 
three occasions at Toledo Hospital between 1951 and 1955, and 
undergoing surgery in 1977 involving a fusion in the L4-L5 
region; he related that the physician, who is now deceased, 
said the injury was caused by an impact trauma suffered 
previously.  The veteran contended the only injury it could 
be a result of is the 1946 coccyx injury in service.  

During the May 2003 Travel Board hearing, the veteran stated 
that records from his private medical treatment from 1951 to 
1955 and from his 1977 operation are no longer available.  
The physicians who treated him are now deceased and the 
hospital no longer has his records.  

Reports of a VA X-ray examination in August 2002 indicated 
the sacrum, coccyx and pelvis are all within normal limits, 
with no blastic or destructive lesions.  The physician noted 
moderate degenerative disc disease of the lowermost lumbar 
vertebral disc space, but did not suggest that this was a 
result of service or any injury therein.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service medical records indicate the veteran suffered an 
inservice injury to his coccyx for which he received 
treatment and rehabilitation.  When released from the 
hospital, except for the recommendation that he be assigned 
to duty other than driving, the veteran was determined to be 
fit to return to active service.  Furthermore, the February 
1948 examination prior to release from active duty addressed 
the coccyx injury and noted that it would not result in any 
future disability; under "musculoskeletal defects" the Army 
examiner listed "none."  

The veteran contends that he has experienced continued pain 
since his coccyx injury in service, and that residuals from 
the injury are responsible for his required medical treatment 
for back problems from 1951 to 1955 and for spinal fusion 
surgery in 1977.  He has reported that records of these 
treatments are no longer available.  

The claims file contains no records of or assertions that the 
veteran received any pertinent medical treatment between his 
release from active duty in 1948 and private outpatient 
treatment in 1951, or after his reported spinal fusion 
surgery in 1977.  Furthermore, there are no medical records 
or any other competent evidence to support the veteran's 
assertion that he now has residuals of the in-service coccyx 
injury or that any back problems he has suffered in the past 
are related to such injury.   

In the absence of competent (medical) evidence showing that 
the veteran presently has residuals of the coccyx injury, 
there is no basis for the granting of service connection.  
The existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In Brammer, it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where disability is present. See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

While the veteran is competent to testify that he suffered a 
coccyx injury, as a layperson, he is not competent to 
diagnose any current disability or to attribute any current 
disability to service or to injuries therein.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In cases such as this, 
where competent medical evidence of current disability and 
causation is essential, lay statements alone are not 
sufficient to establish a claim for service connection.  See 
Espiritu, supra.

In sum, the record before the Board, taking into 
consideration all information and lay or medical evidence, 
contains no competent evidence that the veteran currently 
suffers residuals of the coccyx injury in service.  
Accordingly, further examination prior to the Board's 
decision is not necessary.  See 38 U.S.C.A. § 5103A(d).

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for residuals of coccyx 
injury is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



